 


116 HR 8938 IH: To direct the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, to establish a standardized procedure for all States to submit weekly reports on hospital policies and metrics related to the response to COVID–19, and for other purposes.
U.S. House of Representatives
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS2d Session 
H. R. 8938 
IN THE HOUSE OF REPRESENTATIVES 
 
December 10, 2020 
Ms. Gabbard introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To direct the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, to establish a standardized procedure for all States to submit weekly reports on hospital policies and metrics related to the response to COVID–19, and for other purposes. 
 
 
1.Standardizing Covid–19 data reporting 
(a)In general 
(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention and in collaboration with the Administrator of the Federal Emergency Management Agency, shall establish a standardized procedure for all States, acting through the State departments of health (or other State agencies that administer public health programs), to submit in an electronic format, on a weekly basis, to the Secretary reports that include the information specified in paragraphs (3) and (4). (a)Hospital reportsBeginning on the date that is 2 weeks after the date of the enactment of this Act, and every 2 weeks thereafter until the date that is 6 months after the date on which the emergency period ends, each hospital (or affiliated facility or site thereof) that received COVID–19 response funding shall, as a condition on receipt of such funding, submit to the relevant State department of health the following information regarding COVID–19: 
(1)With respect to the hospital’s (or affiliated facility or site thereof) COVID–19 caseload— (A)the total number (if greater than zero) of COVID–19 cases during the emergency period; 
(B)the number of such cases to date; (C)how many patients infected with COVID–19— 
(i)have been discharged; and (ii)have died (and the underlying cause, other than COVID–19, for such deaths); and 
(D)how many staff members of the hospital (or affiliated facility or site thereof) have been infected with COVID–19 and the outcomes from those cases. (2)With respect to testing for COVID–19 conducted by the hospital (or affiliated facility or site thereof)— 
(A)the type of tests conducted; (B)the location where the tests are being sent for analysis; 
(C)the turnaround time on results of such tests; (D)the total tests performed to date; and 
(E)the results of such tests, disaggregated by positive, negative, or antibodies present. (3)With respect to the hospital’s (or affiliated facility or site thereof) COVID–19 surge capacity— 
(A)the current bed availability in the hospital (or affiliated facility or site thereof) under non-surge conditions and the availability of intensive care unit beds; (B)whether the hospital (or affiliated facility or site thereof) has established or retrofitted new COVID–19 wards; 
(C)the current ventilator capacity; and (D)any other relevant statistics are determined by the Secretary. 
(4)With respect to personal protective equipment, the current availability of all relevant personal protective equipment at the hospital (or affiliated facility or site thereof), including whether there are shortages of such equipment or other necessary treatment equipment for COVID–19. (e)Hospital policy reports (1)In generalBeginning on the date that is 2 weeks after the date of the enactment of this Act, and every 2 weeks thereafter until the date that is 6 months after the date on which the emergency period ends, each hospital (or affiliated facility or site thereof) that received COVID–19 response funding shall, as a condition on receipt of such funding, maintain a standardized, comprehensive, publicly available website detailing the hospital’s (or affiliated facility or site thereof) COVID–19-related policies and procedures that— 
(A)is available in multiple languages; (B)is published in an accessible manner; 
(C)is updated on a weekly basis; and (D)contains the information described in paragraph (2). 
(2)Information describedThe information described in this section is the following: (A)COVID–19 testing standards, policies, requirements, and criteria for patients, visitors, and staff (medical and non-medical). 
(B)COVID–19 infection control and prevention, including personal protective equipment usage and disinfection, visitor guidance, patient placement and triage (such as procedures to isolate patients infected with COVID–19), best practices for staff, patients, and visitors, and whether staff are working both within and outside of COVID–19 units or wards. (C)Protocols for staff to leave from and return to work after being in contact with a COVID–19 positive case or testing positive for COVID–19. 
(D)The availability of telehealth, access to services (including the rate of payment for such services). (E)Policies and procedures for surgeries unrelated to COVID–19. 
(F)Internal contact tracing policies, if any. (G)Any other policy the Secretary, acting through the Director, determines is applicable. 
(f)Data requirements 
(1)DisaggregationAll data reported under this section with respect to COVID–19 patients shall be disaggregated by age, sex, race, ethnicity, and other demographic factors as may be specified by the Secretary. (2)PrivacyAny information collected pursuant to this section with respect to COVID–19 patients shall be de-identified and otherwise subject to all applicable Federal and State privacy laws. 
(g)FundingThe Secretary shall use to carry out this section funding made available under the third paragraph under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Services Emergency Fund of the CARES Act (Public Law 116–136; 134 Stat. 563). (h)DefinitionsIn this section: 
(1)The term appropriate committees of Congress means— (A)the Committee on Appropriations of the House of Representatives; 
(B)the Committee on Energy and Commerce of the House of Representatives; (C)the Committee on Ways and Means of the House of Representatives; 
(D)the Committee on Appropriations of the Senate; (E)the Committee on Health, Education, Labor, and Pensions of the Senate; and 
(F)the Committee on Finance of the Senate. (2)The term COVID–19 response funding means Federal funding received under— 
(A)the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123), or an amendment made by that Act; (B)the Families First Coronavirus Response Act (Public Law 116–127), or an amendment made by that Act; 
(C)the CARES Act (Public Law 116–136), or an amendment made by that Act; (D)the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139), or an amendment made by that Act; or 
(E)any other Federal law under which Federal assistance is provided to States and other non-Federal entities for purposes of responding to COVID–19. (3)The term emergency period has the meaning given such term in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)). 
(4)The term Secretary means the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention. (5)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the Virgin Islands, the Trust Territory of the Pacific Islands, and each federally recognized Indian Tribe. 
 
